   Case: 1:19-cv-08454 Document #: 71 Filed: 03/30/20 Page 1 of 13 PageID #:1121




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SECURITIES AND EXCHANGE COMMISSION, :
                                    :
                       Plaintiff,   :
                                    :
                 v.                 :
                                    :                       Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.     :
(dba THE INCOME STORE)              :
                                    :
and                                 :
                                    :
KENNETH D. COURTRIGHT, III,         :
                                    :
                       Defendants.  :
                                    :

         RECEIVER’S SUPPLEMENT TO STATUS REPORT [ECF NO. 69]
      AND OMNIBUS REPLY TO DEFENDANT KENNETH D. COURTRIGHT’S
       COMBINED OBJECTION [ECF NO. 68] TO THE RECEIVER’S CLAIMS
      ADMINISTRATION PROCESS AND PARTIAL PLAN OF DISTRIBUTION
       [ECF NO. 53] AND THE RECEIVER’S FIRST INTERIM APPLICATION
     FOR AN ORDER APPROVING AND AUTHORIZING PAYMENT OF FEES
     AND EXPENSES OF RECEIVER AND HER PROFESSIONALS [ECF NO. 60]

       Melanie E. Damian, the court-appointed receiver (“Receiver”) in the above-captioned

enforcement action, hereby files this Supplement to Status Report [ECF No. 69] and Omnibus

Reply to Defendant Kenneth D. Courtright’s Combined Objection [ECF No. 68] (the “Objection”)

to the Receiver’s Claims Administration Process and Partial Plan of Distribution [ECF No. 53]

and the Receiver’s First Interim Application for an Order Approving and Authorizing Payment

Fees and Expenses of Receiver and Her Professionals [ECF No. 60], and states as follows:

                                   I.     INTRODUCTION

       The Objection expresses a more general objection and frustration with the instant litigation

initiated by the U.S. Securities and Exchange Commission (“SEC”) against Today’s Growth
    Case: 1:19-cv-08454 Document #: 71 Filed: 03/30/20 Page 2 of 13 PageID #:1122




Consultant, Inc. d/b/a The Income Store (“TGC”) and with this Court’s appointment of a Receiver

rather than specific objections to the Receiver’s Motion to Approve (a) Noticing and Claims

Administration Process and (b) Partial Plan of Distribution [ECF Nos. 53, 62].1 See generally ECF

No. 68. It is the actions of Defendant Kenneth D. Courtright (“Courtright”), however, and not

those of the Receiver since her appointment, that gave rise to his current predicament. Defendant

Courtright dedicates a significant portion of the Objection to insinuating that the Receiver is

unqualified to perform her duties and obligations under this Court’s Order Appointing Receiver

[ECF No. 19] (“Appointment Order”). Of course, having never served as a Court-appointed

receiver and having run TGC as a Ponzi scheme,2 Defendant Courtright’s assessment of the

Receiver’s qualifications to serve as TGC’s receiver should hold little if any weight. Defendant

Courtright mischaracterizes and overlooks key provisions of the Receiver’s proposed claims

process and partial distribution plan that effectively counter each of Courtright’s objections,

warranting an Order from this Court overruling the Objection in its entirety.

                 II.     RESPONSES TO COURTRIGHT’S OBJECTIONS

       A. The Receiver Has a Detailed and Fundamental Understanding of TGC’s
          Business Developed from the Significant Time and Resources that She and
          Her Professionals Devoted to this Receivership.

       Section I of Courtright’s objection, in a nutshell, is that the Receiver does not understand

TGC’s business and thus sees the assets of the Receivership Estate as “valueless”. This objection

misstates the Receiver’s initial report and ignores portions of the proposed claims process and

partial distribution plan. Based upon her understanding of TGC’s business, as set forth in several


1
 On March 10, 2020, the Receiver filed an amendment to the Motion, described infra. See ECF
No. 62.
2
 As the Receiver explained in her initial report, TGC’s own records demonstrate that investors
were paid, not from website operating profits (which were millions of dollars insufficient) but from
new investor funds.
                                                 2
   Case: 1:19-cv-08454 Document #: 71 Filed: 03/30/20 Page 3 of 13 PageID #:1123




Court filings [see, e.g., ECF Nos. 45 and 53], the Receiver proposes a two-phase claims process

and partial distribution plan that attempts to give the allegedly defrauded investors the benefit of

their bargains with TGC by providing them with two options for maximizing their recoveries from

the Estate in the first phase, while reducing the number of claims for monetary recovery against

the Estate in the second phase.

               i. The Receiver Has Placed Significant Value on the Receivership Estate
                  Assets Evidenced by the Two-Step Claims Process and Distribution
                  Plan.

       Defendant Courtright asserts that, by proposing to allow investors to take possession of

their assigned website(s) and in exchange release any claim they have against the Receivership

Estate, the Receiver fails to properly value TGC’s websites as she does not consider the revenue

that the websites generate for the Receivership Estate. This objection, however, overlooks a few

critical details. Indeed, the total value of all of the websites of TGC (whether they are sold together

or individually) is estimated to be less than the total amount of claims that the more than 700

investors are expected to assert against the Estate based on the losses they suffered as a result of

their investments with TGC. This number may exceed $90 million. Therefore, retaining all of the

websites and selling them (even if the $22 million dollar expression of interest was a legitimate

offer) will not generate a sufficient amount to satisfy all of the claims expected to be asserted

against the Estate.

       Further, many of the investors do not want to receive a distribution of a portion of the

amounts they had invested with TGC, but rather would prefer to accept the websites that were

assigned to them in full satisfaction of their claims against the Estate with the expectation that they

will be made whole over time through the revenues generated from the websites turned over to

them. And, the investors who prefer to walk away from the sites assigned to them and instead


                                                  3
   Case: 1:19-cv-08454 Document #: 71 Filed: 03/30/20 Page 4 of 13 PageID #:1124




receive monetary recoveries from the Estate will leave a significant number of revenue-generating

websites with the Estate to satisfy at least a portion of those investors’ claims after the sites are

liquidated, along with the other assets of the Estate, in a manner so as to maximize the investors’

recoveries. Therefore, contrary to Courtright’s assertion, the Receiver is acutely aware of the

revenues generated by the websites and has factored it into the value assigned to those website in

formulating a claims process and partial distribution plan that provides for that value to be

transferred directly to the investors who accept the sites or indirectly to those who file claims and

receive monetary recoveries derived from, in large part, the Receiver’s liquidation of the revenue-

generating websites remaining with the Estate.

       Pursuant to the Consulting Performance Agreements (“CPA”), each investor was required

to pay an upfront fee in exchange for a guaranteed percentage of the assigned websites revenues

or minimum amount if the revenues did not reach a certain level. See ECF No. 45, p. 22; ECF No.

68-3. Based on the Receiver’s analysis of TGC’s operations and books and records, this business

model as implemented by Defendant Courtright was neither feasible nor profitable. See ECF No.

45. Some investors received the return of their full investments plus additional amounts (“net

winners”), because they were early investors who received payments over a longer period of time

before the commencement of this action, or Defendant Courtright chose to pay them more than the

amounts due to them under the CPAs. But the majority of investors received back significantly

less than they had invested or nothing at all because they invested closer in time to commencement

of this action, or Defendant Courtright chose not to pay them the amounts due to them under the

CPAs (“net losers”).

       Because many of the websites were not generating sufficient revenues for TGC to pay the

amounts due to the investors under the CPAs, TGC used upfront fees it obtained from new


                                                 4
   Case: 1:19-cv-08454 Document #: 71 Filed: 03/30/20 Page 5 of 13 PageID #:1125




investors who signed CPAs with TGC and the proceeds of significant loans it received from

lenders to pay the minimum payments due to earlier investors. See ECF No. 45. And the upfront

fees from the investors, the revenues from the websites, and the loan proceeds were all comingled

into the same TGC bank account. Because most investors have not received the return of their

investment or all of the amounts due to them under the CPAs, these investors will have significant

claims against the Receivership Estate to recover their investments. During the first two months

of the Receivership, the Receiver and her team fielded hundreds of calls and emails from investors

expressing their desires and making demands. Many of them demanded the return of the websites

that were assigned to them, while others expressed an interest in receiving a monetary recovery

from the Estate. Therefore, the Receiver sought to formulate a claims process and distribution

plan that would meet the demands and interests of as many of the investors as possible while taking

into account the promises made by TGC and the nature of its operations, resources, and assets,

including the websites it was managing for the investors. Accordingly, the Receiver proposed a

claims process and partial distribution plan intended to provide the benefit of the bargain to those

investors who still wanted it, reduce the number of claims asserted against the Estate, and

maximize the amounts distributed to those seeking monetary recoveries. In particular, the

Receiver’s proposed plan permits investors who want control of the websites that were assigned

to them to accept those sites in exchange for a release of their monetary claims against the Estate.

This will provide such investors with the benefit of their bargains with TGC by giving them the

opportunity to recoup their investment and perhaps realize a profit through the revenues generated

by the websites, while reducing the total number and amount of claims that will be asserted against

the Estate by several million dollars. See ECF Nos. 45, 53. And, the investors who decline to

accept the sites assigned to them, preferring instead to assert claims against the Estate, will, if their


                                                   5
   Case: 1:19-cv-08454 Document #: 71 Filed: 03/30/20 Page 6 of 13 PageID #:1126




claims are allowed, receive monetary recoveries derived from the Receiver’s liquidation of the

revenue-generating sites, among other assets of the Estate.

       Therefore, the Receiver places significant value on the revenue that many of the websites

generate. However, her review of TGC’s books and records and assessment of its operations

revealed that such revenue was not sufficient to pay the operating costs of the company and the

obligations to the investors under the CPAs. As such, Courtright’s claim in the Objection that

properly operating and maintaining the websites will generate substantial revenue for the

Receivership Estate [see ECF No. 68, pp. 3-4] is not supported by TGC’s books and records or his

track record at the helm of TGC.

               ii.     The Expression of Interest in Purchasing Assets of TGC Is Not
                       Consistent with the Court’s Orders and Does not Contemplate the
                       Proposed Claims Process and Partial Distribution Plan.

       Defendant Courtright seems to base his assertion regarding the value of the revenue-

generating websites on an expression of interest in the assets of TGC that he received from a third

party, which Courtright attached to his Objection. See ECF No. 68 at Exhibit 2. This expression

of interest appears to be a contingent offer to purchase all tangible and intangible assets of TGC

(not limited to websites), subject to confirmation of website traffic and a list of parameters. There

are two glaring problems with this expression of interest. First, it requires that Courtright be kept

on to run the company as an executive level employee, in clear violation of the Court’s Temporary

Restraining Order [ECF No. 20] (“TRO”), Stipulation and Order Imposing Preliminary Injunction

Freezing Assets and Granting Other Relief [ECF No. 56] (“PI Order”), and the Appointment Order.

See ECF No. 68-2. Second, the expression of interest was not presented to the Receiver but instead

simply attached to Courtright’s Objection and addressed “To whom it may concern”.

Nevertheless, after Courtright filed the Objection, the undersigned counsel for the Receiver


                                                 6
   Case: 1:19-cv-08454 Document #: 71 Filed: 03/30/20 Page 7 of 13 PageID #:1127




contacted the principal of the party that submitted the expression of interest to discuss the “offer”

and explain that any offers should be conveyed directly to the Receiver and must not require

Courtright’s ongoing involvement. The principal indicated that he understood and would direct

all future communications regarding his interest in the assets of TGC to undersigned counsel, and

undersigned counsel agreed to notify him after the Court has ruled on the Receiver’s Motion. No

offers to purchase TGC as a going concern or its assets have been presented to the Receiver as of

the date of this filing.

                iii.       Investors Were Promised But Did Not Receive Website Ownership

        Defendant Courtright’s objection to the Receiver’s claims process based upon the actual

ownership of TGC websites is misguided. While Courtright made promises to investors that they

would own the websites they were being assigned pursuant to their CPAs, this is not how the

ownership of most of the websites was actually structured. Courtright’s objection cannot make

his fiction a reality. With a few exceptions, the investor-assigned websites were held in the name

of TGC, and many investors never even received a site. See ECF No. 45, p. 22; see also ECF No.

69-5, 69-7, 69-11 (“[This Investor] was never assigned a website”), 69-12 (“[This Investor was]

never assigned a site”), 69-16 (“[M]y…contract guaranteed purchase of three sites…I never got a

third.”), 69-19 (“[This Investor has] no website and…never received any payments of any

kind…”).

                iv.        The Receiver’s Proposed Claims Process Provides the Receiver
                           with Discretion to Determine Which Claims Should Be Allowed.

        Defendant Courtright objects to the Receiver’s proposal that a claim be disallowed based

on the claimant’s relationship or affiliation with Courtright, among other factors. The Receiver

included this factor because she does not believe it would be fair to allow the claim of an individual

who had a close relationship or affiliation with TGC or Courtright because, by virtue of that

                                                  7
   Case: 1:19-cv-08454 Document #: 71 Filed: 03/30/20 Page 8 of 13 PageID #:1128




relationship or affiliation, he or she presumably had knowledge of TGC’s business operations and

should have known of the alleged misconduct of Courtright, and thus should not be rewarded with

an allowed claim at the expense of the innocent investors alleged to have been defrauded. The

Receiver, however, clarifies that, “notwithstanding these factors…the Receiver will analyze each

claim individually…” [ECF No. 53, FN 6]. Further, in the Receiver's Notice of Amendment to

Proposed Noticing and Claims Administration Process [ECF No. 62], the Receiver proposes that

she be granted the discretion to approve the claims of former employees of TGC on a case-by-case

basis to ensure that she can allow the claim of an innocent employee who, for instance, may submit

a claim for unpaid wages. See ECF No. 62 at p. 2.

       B. The Receiver Has Preserved and Will Continue to Preserve the Assets of the
          Receivership Estate in Fulfillment of Her Duties Under the Appointment
          Order in an Unbiased Fashion.

       Defendant Courtright claims that the Receiver has failed to maintain the assets of the

Estate, states that he has raised concerns that the Receiver has wasted TGC and the investors’

assets, and refers the Court to Exhibits A and E to the Objection for details as to how Courtright

believes the Receiver should operate TGC. These Exhibits, however, do not identify any specific

assets that are being “wasted”. Rather, they only identify what Courtright believes is necessary to

maintain the assets of the Estate by keeping the ‘status quo’. See ECF Nos. 68-1, 68-4. As

discussed by the Receiver in her initial report [see ECF No. 45], and supra, the business model

and operations of TGC under Courtright’s control are not sustainable, as they involved the use of

new investor money and loan proceeds to pay the amounts owed to earlier investors, which the

Receiver has no intention of doing. Even setting aside the investor payments, Courtright’s

operation of TGC was at a substantial monthly and annual loss. The Receiver, to the contrary,

continues to diligently operate TGC’s business and maintain the assets of the Estate as previously


                                                8
   Case: 1:19-cv-08454 Document #: 71 Filed: 03/30/20 Page 9 of 13 PageID #:1129




reported to the Court, in accordance with the Court’s directions under the Appointment Order. See

ECF No. 45, pp. 16, 22; ECF No. 19.

       Defendant Courtright further accuses the Receiver of using biased language including

“Ponzi scheme” when referring to TGC. However, the Receiver and her professionals’ analysis

of TGC’s books and records and operations prior to the commencement of this action indicate that,

in fact, TGC resembled a Ponzi scheme. Indeed, as explained in her initial report, based on the

Receiver’s review of the books and records of TGC, new investor funds and loan proceeds were

used to pay the investors rather than the revenues from the websites assigned to those investors.

See ECF No. 45, p. 6. For example, in 2018 website revenue was less than $2 million and website

payout to investors was approximately $12.7 million, and likewise in 2019 website revenue was

less than $4 million and website investor payout was $16.5 million. This conduct fits the definition

of a Ponzi scheme. Id. Therefore, the Receiver merely provided the Court a description of her

findings. Likewise, the remainder of the Receiver’s initial report accurately reported the books

and records of the Company. A forensic audit will be conducted as necessary and additional

findings will be reported as the Receiver proceeds with her work.

       C. The Receiver and Her Team are Entitled to their Reasonable Fees.

       Defendant Courtright sets forth a broad and general objection to the Receiver’s First

Interim Application for an Order Approving and Authorizing Payment of Fees and Expenses of

Receiver and Her Professionals [ECF No. 60] (“Fee Application”) that lacks any specificity,




                                                 9
     Case: 1:19-cv-08454 Document #: 71 Filed: 03/30/20 Page 10 of 13 PageID #:1130




making it deficient3 and ineffective in challenging the Receiver’s right to recover reasonable fees

and costs.4

         Courtright’s objection to the Receiver’s entitlement to fees is unfounded. Pursuant to

Section XV (“Fees, Expenses, and Accounting”) of the Appointment Order entered on December

30, 2019, the Receiver and her professionals are entitled to reasonable compensation and expense

reimbursement from the Receivership Estate.5           A District Court's award of a receiver's

compensation is, of course, firmly within its discretion. See Gaskill v. Gordon, 27 F.3d 248, 254

(7th Cir. 1994) (citing Crites, Inc. v. Prudential Ins. Co., 322 U.S. 408, 418, 88 L. Ed. 1356, 64 S.

Ct. 1075 (1944)); SEC v. First Sec. Co., 528 F.2d 449, 451 (7th Cir. 1976).           The court may

consider all of the factors involved in a particular receivership in determining an appropriate fee.

See id. (citing Donovan v. Robbins, 588 F. Supp. 1268, 1273 (N.D. Ill. 1984)). Moreover, "[e]ven

though a receiver may not have increased, or prevented a decrease in, the value of the collateral,

if a receiver reasonably and diligently discharges his duties, he is entitled to compensation." Id.

(citing SEC v. Elliott, 953 F.2d at 1577); see also Donovan, 588 F. Supp. at 1273.



3
 “[T]he "party objecting to a fee application may not do so based on the general proposition that
the fee sought is simply too much." Fed. Trade Comm'n v. A1 Janitorial Supply Corp., 2020 WL
887386, at *5 (N.D. Ill. Feb. 24, 2020) (citing Fed. Trade Comm'n v. Capital Acquisitions & Mgmt.
Corp., No. 04 C 7781, 2005 U.S. Dist. LEXIS 18504, 2005 WL 3676529, at *4 (N.D. Ill. Aug. 26,
2005)). Rather, "[t]he objector must, at some point, identify any allegedly improper, insufficient,
or excessive entries and direct the court's attention to them." Id.; “[O]bjectors have an obligation
to ‘identify any allegedly improper, insufficient, or excessive entries’ as specifically as they can.”
Fed. Trade Comm'n v. Capital Acquisitions & Mgmt. Corp., No. 04 C 7781, 2005 U.S. Dist. LEXIS
18504, 2005 WL 3676529, at *4 (N.D. Ill. Aug. 26, 2005) (finding that an objection to an award
of fees and costs that do not specifically identify any entries—or even categories of entries—
cannot be sustained).
4
    See ECF No. 19, pp. 22-23.
5
 The Appointment Order further requires that the Receiver comply with the Billing Instructions
for Receiver’s in Civil Actions Commenced by the U.S. Securities and Exchange Commission,
which the Received has done, as represented in the Fee Application. See generally ECF No. 60.
                                                 10
    Case: 1:19-cv-08454 Document #: 71 Filed: 03/30/20 Page 11 of 13 PageID #:1131




        Defendant Courtright’s argument that the Receiver and her professionals are not entitled

to their fees and costs is, in part, based upon his claim that the Receiver does not understand TGC’s

business and the value of the Receivership Estate. See ECF No. 68, pp. 9-10. As discussed above,

however, this claim is without merit as the Receiver has a thorough understanding of TGC’s

business as described in her initial report [see ECF No. 45]. Other than the general and conclusory

statement, Courtright has not set forth any specific facts or evidence to suggest that the Receiver

has a fundamental misunderstanding of TGC’s business or that the Receiver has wasted or

diminished the assets of the Estate. Even if the Receiver did not have a complete understanding

of TGC’s business at the end the initial reporting period (only one month after she was appointed),

denying payment of any fees or reimbursement of any costs to the Receiver is not supported by

any applicable case law. As long as the Receiver reasonably and diligently discharges her duties,

she is entitled to compensation. See Gaskill, 27 F.3d at 254.

        Additionally, Courtright’s representation of the amount of fees and costs being sought by

the Receiver is incorrect and misleading. The Fee Application makes clear that the Receiver is

requesting that the Court enter an Order approving all of the fees and costs sought therein but

authorizing payment of 80% of the fees incurred and 100% of the costs incurred. See ECF No. 60,

pp. 9-10. Therefore, while the Receiver is seeking approval of $170,255.49 in fees and costs

incurred by four professional firms, the Receiver’s employment of which has been approved by

this Court, the Receiver is only seeking payment of $138,444.81 at this time.6 Courtright’s


6
 The Receiver is requesting authority to pay the following amounts from the Estate: Damian &
Valori, LLP - $67,501.05 (comprising $55,745.12 in fees (80% of $69,681.40) and $11,755.93 in
costs); Rachlis Duff & Peel, LLC - $18,724.96 (comprising $18,257.60 in fees (80% of
$22,822.00) and $467.36 in costs); Semanoff Ormsby Greenberg & Torchia, LLC - $29,560.68
(comprising $28,204.00 in fees (80% of $35,255.00) and $1,356.68 in costs); and Kapila
Mukamal, LLP - $22,658.12 (comprising $22,614.40 in fees (80% of $28,268.00) and $43.72 in
costs).

                                                 11
    Case: 1:19-cv-08454 Document #: 71 Filed: 03/30/20 Page 12 of 13 PageID #:1132




objection focusses on the $170,255.49 in fees and costs for which the Receiver is seeking approval

without addressing any of the detailed time entries describing the extensive work the Receiver and

her professionals performed during the one-month application period pursuant to the Appointment

Order or the significantly discounted rates (up to 47%) and fee reduction provided by the Receiver

and her professionals. Further, Courtright’s argument that the Receiver and her professionals

should not be entitled to fees and costs requested in the Fee Application until the Receiver specifies

what her future fees and costs will be is unsupported by the Appointment Order, case law, or any

standard or custom in receivership matters. Nevertheless, the Receiver can report that, during any

one-month period throughout the course of this Receivership, she does not expect to incur fees and

costs equal to or greater than the amount sought in the initial Fee Application.

        As a final matter, Courtright accuses the Receiver of “grossly misleading” conduct in titling

the Fee Application as “unopposed”. However, this accusation is unfounded. The Fee Application

is not titled as “unopposed” nor is there any representation in it that Defendant Courtright does not

oppose it. See ECF No. 60. Rather, as stated in the Fee Application’s Certification of Conference,

the Receiver presented the Fee Application to Courtright’s counsel prior to its filing, which the

Objection admits, and Courtright’s counsel informed undersigned counsel that they were reserving

the right to object to or comment on the Fee Application in the future.7 As such, Courtright’s

accusation that the Receiver is misleading the Court by presenting the Fee Application as

“unopposed” is baseless and should be disregarded.




7
  “Counsel for Defendant Courtright confirmed receipt of the draft Application and invoices but
informed undersigned counsel that they were unable to review them with Defendant Courtright
prior to the filing of the Application and, thus, reserved the right to object to or comment on the
Application.” ECF No. 60, p. 8.
                                                 12
  Case: 1:19-cv-08454 Document #: 71 Filed: 03/30/20 Page 13 of 13 PageID #:1133




                                      III.   CONCLUSION

       For the foregoing reasons, the Receiver respectfully requests that the Court (i) overrule all

of Defendant Courtright’s objections, (ii) grant the Receiver’s Motion to approve the claims

process and distribution plan, and (iii) grant the Receiver’s initial Fee Application.

       This 30th day of March, 2020.

                                              Respectfully submitted,

                                              DAMIAN & VALORI, LLP
                                              Counsel for Melanie E. Damian, Receiver
                                              1000 Brickell Avenue, Suite 1020
                                              Miami, Florida 33131
                                              Telephone: (305) 371-3960
                                              Facsimile: (305) 371-3965

                                              /s/ Kenneth Dante Murena
                                              Kenneth Dante Murena, Esq.
                                              Florida Bar No. 147486
                                              E-mail: kmurena@dvllp.com

                                              Admitted Pro Hac Vice



                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

electronic transmission via this Court’s CM/ECF filing system on March 30, 2020 on all counsel

or parties who have appeared in the above-styled action.



                                                      /s/Kenneth Dante Murena
                                                      Kenneth Dante Murena, Esq.
                                                      Counsel for Melanie E. Damian,
                                                      Court-Appointed Receiver

                                                      Admitted Pro Hac Vice



                                                 13
